 Case: 4:19-cr-00367-ERW Doc. #: 44 Filed: 10/22/19 Page: 1 of 2 PageID #: 299



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         ) Case No.: 19-CR-00367
                                            )
JOHN RALLO,                                 )
                                            )
       Defendant.                           )

                                 MOTION TO CONTINUE

       COMES NOW Defendant, by and through his attorney, John P. Rogers, and respectfully

requests a continuance of the Sentencing Hearing set on Tuesday, December 3, 2019 for the

reason that undersigned counsel will be out of town the entire week of December 2nd.

Undersigned counsel is available for the Sentencing Hearing the week of November 25th or the

week of December 9th.

                                            Respectfully submitted,

                                            ROGERS SEVASTIANOS & BANTE, LLP

                                    By:            /s/ John P. Rogers
                                            JOHN P. ROGERS, #38743MO
                                            Attorney for Defendant
                                            120 S. Central Avenue, Suite 160
                                            Clayton, Missouri 63105
                                            (314) 354-8484/Facsimile (314) 354-8271
                                            jrogers@rsblawfirm.com
 Case: 4:19-cr-00367-ERW Doc. #: 44 Filed: 10/22/19 Page: 2 of 2 PageID #: 300



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          ) Case No.: 19-CR-00367
                                             )
JOHN RALLO,                                  )
                                             )
       Defendant.                            )

                                CERTIFICATE OF SERVICE

       I hereby certify that on October 22, 2019, the foregoing was electronically filed with the
Clerk of the Court to be served by CM/ECF upon Mr. Hal Goldsmith, assistant United States
attorney.

       Motion to Continue

                                             Respectfully submitted,

                                             ROGERS SEVASTIANOS & BANTE, LLP



                                     By:            /s/ John P. Rogers
                                             JOHN P. ROGERS, #38743MO
                                             Attorney for Defendant
                                             120 S. Central Avenue, Suite 160
                                             Clayton, Missouri 63105
                                             (314) 354-8484/Facsimile (314) 354-8271
                                             jrogers@rsblawfirm.com
